Citation Nr: 0927823	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bladder cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to May 
1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Pittsburgh, Pennsylvania which, 
in pertinent part, denied service connection for bladder 
cancer.

This matter was previously remanded by the Board in December 
2006.  While the Veteran did not claim that his bladder 
cancer was due to radiation exposure, the Board determined 
that the facts of this case warranted development pursuant to 
38 C.F.R. § 3.311 in order to determine whether this Veteran 
was exposed to ionizing radiation while stationed at the 
White Sands Missile Range in New Mexico.  Such development 
having been completed, this case was returned to the Board 
for appellate disposition.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran was exposed 
to ionizing radiation during his military service.  The 
Veteran has not provided information concerning the reported 
radiation exposure during service.

2.  The evidence does not show that the Veteran's bladder 
cancer was present during his service or within any 
presumptive period thereafter, or that it was caused or 
aggravated by a disease or injury that occurred during the 
Veteran's service, including exposure to chemicals.


CONCLUSION OF LAW

The Veteran's bladder cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein, nor may it be presumed to result from 
exposure to ionizing radiation in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In this case, the Veteran was notified of the requirements 
for establishing service connection for a claimed disability 
in two letters which were sent to him prior to the initial 
rating decision herein.  The Veteran was first provided this 
notice in a letter dated in June 2001.  In April 2002, the 
Veteran was sent another letter that again provided this 
information and additionally informed him of VA's duty to 
assist him with the development of his claim.  While the 
letter did not distinguish between VA's duty to obtain 
records held by federal agencies and its duty to assist that 
Veteran in securing other evidence, such as private medical 
records, that it was the Veteran's ultimate responsibility to 
provide, the Board finds that this error was harmless.  The 
Veteran was informed that although VA would assist him in 
obtaining his private medical records, he was responsible for 
making sure that those records were obtained by VA.  In fact, 
VA obtained the Veteran's private treatment records from 
several providers.  Furthermore, a January 2007 letter that 
was sent to the Veteran after the Board remanded this matter 
adequately explained VA's duty to assist the Veteran and 
additionally provided notice specific to claims based upon 
alleged exposure to ionizing radiation.  The Veteran's claim 
was subsequently readjudicated in a Supplemental Statement of 
the Case (SSOC) dated in June 2009, thus curing any pre-
decisional notice errors.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), which was decided during the 
pendency of this appeal.  In Dingess, the Court held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.  In this case, the Veteran was not 
provided the notice required by Dingess until January 2007.  
However, as previously noted, his claim was subsequently 
readjudicated in the June 2009 SSOC, thus curing any error in 
this regard.  In any event, any such error is harmless in 
this case insofar as service connection is denied, hence no 
rating or effective date will be assigned with respect to the 
claimed disability.   

In addition to its duty to notify the Veteran, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, service personnel records, private 
treatment records, 38 C.F.R. § 3.311 development materials, 
and the statements of the Veteran.  

The Veteran was not afforded a VA examination with respect to 
this claim.  The Veteran contends that the duty to assist 
required VA to afford him an examination to assess the 
probable etiology of his bladder cancer.  In this regard, the 
Board notes that VA is required to provide a medical 
examination or obtain a medical opinion only when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) 
the Veteran has a current disability or persistent or 
recurrent symptoms of a disability; (b) the disability or 
symptoms may be associated with the Veteran's service; and 
(c) the record does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  In this case VA 
was not required to provide an examination with respect to 
this issue because the record does not contain any competent 
evidence that the Veteran's bladder cancer may be associated 
with his service.  

For the reasons set forth above, the Board finds that the VA 
satisfied its duty to notify and assist the Veteran with 
respect to his claim for service connection for bladder 
cancer.  The Board also finds that the RO/AMC substantially 
complied with the instructions set forth in the December 2006 
Board remand. 

II.  Service connection

The Veteran claims that his bladder cancer was caused by his 
exposure to chemicals, including solid rocket fuel, while 
working at the White Sands Missile Range during his service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including malignant 
tumors, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service personnel records show that he was 
stationed at the White Sands Missile Range from approximately 
October 1959 to April 1962.  His military occupational 
specialty (MOS) was recovery specialist.  Service treatment 
records do not show any complaints related to bladder 
dysfunction other than a single incident of uretheritis due 
to an infection, and the Veteran's genitourinary system was 
assessed as normal at his separation examination in April 
1962.  

Private treatment records reflect that the Veteran was 
diagnosed with bladder cancer in 1999, more than 35 years 
after his service.  He was treated with a combined course of 
radiation therapy and chemotherapy for a superficially 
invasive poorly differentiated transitional cell carcinoma of 
the bladder.  Although a radical cystectomy was recommended, 
the patient declined this option.  A bladder tumor was found 
on examination in 2002 and treated with ablation; however, 
the record is unclear whether this represented a recurrence 
of the Veteran's bladder cancer.

While the Veteran contends that his bladder cancer is due to 
his exposure to solid rocket fuel and other chemicals while 
he was in the service, there is no evidence that he possesses 
the requisite medical training, qualifications, or expertise 
to render a competent opinion as to the etiology of any 
medical disorder.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 
Vet. App. 492, 494-495 (1992).  The claims file does not 
contain any evidence, apart from the Veteran's contention, 
that suggests any link between the Veteran's alleged exposure 
to various chemicals during his service and his development 
of bladder cancer more than 35 years later.  

The Board notes that bladder cancer is considered by VA to be 
a radiogenic disease.  See 38 C.F.R. § 3.309(d).  An April 
1962 note in the Veteran's service treatment records 
indicated that there was a "question of overexposure to 
radiation" by this Veteran during an incident that occurred 
4 to 6 weeks earlier at which time the Veteran was not 
wearing a film badge.  The note indicated that the Veteran 
was not experiencing any diarrhea or oral sores and appeared 
to be in perfect health.  Given this evidence of possible 
exposure to ionizing radiation, the Board remanded this 
matter in December 2006 to develop whether this Veteran was 
in fact exposed to radiation.  

In accordance with these instructions, the RO/AMC contacted 
the Defense Threat Reduction Agency (DTRA).  DTRA noted that 
the Veteran was not a "radiation exposed Veteran" as that 
term is defined by 38 C.F.R. § 3.309 because there was no 
evidence of his presence at a test side during the official 
operational period of an atmospheric nuclear test; no 
evidence that he performed military duties in connection with 
ships, aircraft, or other equipment used in support of such a 
test; and no evidence that he was present at a test site 
within 6 months after a test.  According to DTRA, the only 
atmospheric nuclear testing that took place during the period 
of the Veteran's service was an operation that was conducted 
in the Pacific Ocean in 1962.  There was no evidence that the 
Veteran was present in the Pacific theater during that time; 
rather, he was stationed at White Sands Missile Range.  DTRA 
also indicated that after a careful search of available 
dosimetry data, no record of this Veteran's exposure to 
radiation was found.  Therefore, the evidence does not 
support service connection premised upon exposure to ionizing 
radiation during this Veteran's service.  

The Veteran was also sent documents to fill out to explain 
what the radiation exposure might have been the result of.  
He did not provide information concerning the event.  Nothing 
in the personnel or treatment records further details what 
the entry may make reference too.  As such, the exposure 
cannot be confirmed.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

Service connection for bladder cancer is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


